DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 8/3/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-6 and 8-21 are pending in this Office Action. Claims 1, 3, 4, 8-12, 14, 15 and 17-29 are currently amended. Claim 7 is canceled. Claim 21 is newly added. Claims 1, 8 and 17 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/3/2020 has been entered.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks & Arguments
Applicant amended independent claims 1, 8 and 17 to variously add limitations which meaningfully tie the segmentation of location space to the identification of fraudulent transactions and the processing of transactions based thereon, which provides a practical application to the previously identified abstract idea of mentally/manually reading, dividing location data on a map, and finding the closest locations. Hence the rejection of the claims under 35 USC 101 is withdrawn.
iteratively adjusting the location bin size until both of the first data set and at least one of the plurality of second data sets are mapped to a same node using the mapping rule” because Bandyopadhyay [0318] teaches generate features and/or landmarks of a building using sections of tracking data, and then use these features to match and correct other sections of tracking data.
In response, Bandyopadhyay teaches the limitation in [0370: the segments that the path is divided into are rectangular segments called Polygonal Path Segments (PPSs). Each PPS comprises a list of tracking points and the minOBB of the points (teaches location bin size). Initialize a new PPS, currPPS, with the first tracking point, and the minOBB for the first point. This minOBB is also set as currOBB. For each new point (teaches iteration), the minOBB may be calculated for the points in currCBB and the new point, to yield a new currCBB. If the currCBB has a width less than RECTANGLE MAXWIDTH, the current tracking point is added to currPPS, and minOBB of currPPS is updated to currOBB (with each new point, the minimum bounding rectangle is updated to a size that includes the new point, all points that fall within the rectangle are associated with the four corners (nodes) of the rectangle)]. Hence the rejection of the claims under 35 USC 103 is maintained.
Applicant’s arguments regarding newly added limitations not taught by previously cited references are moot in view of new grounds of rejection under 35 USC 103. See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keay (US Publication No. 2008/0191007 A1), in view of Bandyopadhyay (US Publication No. 2013/0166195 A1).
Claim 1:
Keay teaches a method comprising: 
receiving, by one or more hardware processors, a first data set corresponding to a transaction request [0026, 0033: receiving, at a host computer system having a processor, a first data set related to a first financial transaction], wherein the first data set comprises first location information corresponding to a first location in a location space [0026: each data set may include information such as a geographic location];
accessing, by the one or more hardware processors, a plurality of second data sets corresponding to a plurality of transactions [0026: receiving, at a host computer system having a processor, a plurality of data sets, where each data set relates to a financial transaction; 0033: receiving a second data set related to a second financial transaction; 0037: analyze a third data set related to a third financial transaction], wherein each one of the plurality of second data sets comprises second location information corresponding to a corresponding second location in the location space [0026: each data set may include information such as a geographic location];
Keay does not teach segmenting, by the one or more hardware processors, the location space into a plurality of location bins based at least on a location bin size; determining, by the one or more hardware processors, one or more nodes for each one of the plurality of location bins, wherein each of the one or more nodes is determined to be on a boundary of the corresponding one of the plurality of location bins; mapping, by the one or more hardware processors, the first data set to at least one of the one or more nodes using a mapping rule; mapping, by the one or more hardware processors, each one of the plurality of second data sets to at least one of the one or more nodes using the mapping rule; iteratively adjusting, by the one or more hardware processors, the location bin size until both of the first data set and at least one of the plurality of second data sets are mapped to a same node using the mapping rule; determining, by the one or more hardware processors from the one or more nodes, that both the first data set and the at least one of the plurality of second data sets are mapped to a particular node from the one or more nodes.
Bandyopadhyay teaches segmenting, by the one or more hardware processors, the location space into a plurality of location bins based at least on a location bin size [0307: mapping application ;
determining, by the one or more hardware processors, one or more nodes for each one of the plurality of location bins, wherein each of the one or more nodes is determined to be on a boundary of the corresponding one of the plurality of location bins [0357: defining a rectangle with top left corner (minX, minY), top right corner (maxX, minY), bottom left corner (minX, maxY), and bottom right corner (maxX, maXY). where minX, and minY are the minimum X and Y coordinates for the group of points, and maxX, and maxY are the maximum X and Y coordinates for the group of points (the points fall within and are associated with the four corners (teaches nodes) of the rectangle)]; 
mapping, by the one or more hardware processors, the first data set to at least one of the one or more nodes using a mapping rule; mapping, by the one or more hardware processors, each one of the plurality of second data sets to at least one of the one or more nodes using the mapping rule [0370: For each new point, the minOBB may be calculated for the points in currCBB and the new point, to yield a new currCBB. If the currCBB has a width less than RECTANGLE MAXWIDTH, the current tracking point is added to currPPS, and minOBB of currPPS is updated to currOBB];
iteratively adjusting, by the one or more hardware processors, the location bin size until both of the first data set and at least one of the plurality of second data sets are mapped to a same node using the mapping rule; determining, by the one or more hardware processors from the one or more nodes, that both the first data set and the at least one of the plurality of second data sets are mapped to a particular node from the one or more nodes [0370: the segments that the path is divided into are rectangular segments called Polygonal Path Segments (PPSs). Each PPS comprises a list of tracking points and the minOBB of the points (teaches location bin size). Initialize a new PPS, currPPS, with the first tracking point, and the minOBB for the first point. This minOBB is also set as currOBB. For .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraudulent transaction detection of Keay, with the location mapping of Bandyopadhyay, are both are related to analyzing data including location points. Bandyopadhyay’s teaching may improve Keay’s accuracy in identifying data sets that are similar by location.
Keay in view of Bandyopadhyay further teaches determining, by the one or more hardware processors, whether the first data set is validated based on additional information associated with, but not included in, the at least one of the plurality of second data sets [Keay: 0044: adding information which may be useful for fraud checking purposes to the data sets, for example, in Fig. 6, additional information 420 fields have been added to data sets 410. In this example, a location 420 field and an agent name and affiliation 420K have been added (teaches additional information associated with, but not included in, the at least one of the plurality of second data sets); 0050: based on the comparison of datasets (teaches determining whether the first data set is validated based on the additional information), data set 410A and dataset 410E may be flagged as similar (not validated)]; 
determining, by the one or more hardware processors, that the first data set is associated with a fraudulent transaction in response to determining that the first data set is not validated based on the additional information [Keay: 0054: if the match level is above a certain threshold, fraud processor may atutomatically determine that a given dataset is fraudulent]; and 
denying the transaction request based on the determining that the first data set is associated with the fraudulent transaction [Keay: 0054: network processor may take an action based on the notification of fraudulent activity, such as decline similar transactions]. 
Claim 2:
Keay in view of Bandyopadhyay teaches the method of claim 1, further comprising determining the location bin size prior to the segmenting [Bandyopadhyay: 0369: rectangle of a width].
Claim 3:
Keay in view of Bandyopadhyay teaches the method of claim 1, wherein the iteratively adjusting the location bin size comprises iteratively increasing the location bin size [Bandyopadhyay: 0370: Initialize a new PPS, currPPS, with the first tracking point, and the minOBB for the first point. This minOBB is also set as currOBB. For each new point (iteration), the minOBB may be calculated for the points in currCBB and the new point, to yield a new currCBB. If the currCBB has a width less than RECTANGLE MAXWIDTH, the current tracking point is added to currPPS, and minOBB of currPPS is updated to currOBB (with each new point that is added to the PPS, the minimum bounding rectangle is updated to a size that includes the new point)].
Claim 4:
Keay in view of Bandyopadhyay teaches the method of claim 1, further comprising retrieving first additional information associated with the first data set, wherein the additional information associated with the at least one of the plurality of of the second data sets is second additional information, and wherein the determining whether the first data set is validated comprises comparing the first additional information against second additional information [Keay: 0044: adding information which may be useful for fraud checking purposes to the data sets; 0050: based on the comparison of datasets, data set 410A and dataset 410E may be flagged as similar].
Claim 5:
Keay in view of Bandyopadhyay teaches the method of claim 1, further comprising: quantizing the second location information of the plurality of second data sets; and quantizing the first location information of the first data set [Bandyopadhyay: 0318-0319: map building methods may include methods that can generate features and/or landmarks, and then use these features  to match and correct other sections of tracking data; 0322: GPS technologies with location inaccuracies, using the building features to match relatively accurate tracking data can help identify the less accurate tracking data, and predict the actual path taken using map-matching and map navigation].
Claim 6:
Keay in view of Bandyopadhyay teaches the method of claim 5, further comprising: translating the first location information of the first data set in a predetermined direction by a predetermined amount prior to the quantizing; and translating the second location information of the plurality of second data sets in the predetermined direction by the predetermined amount prior to the quantizing [Bandyopadhyay: 0438: input tracking path is also called the input pattern (tracking path includes tracking points); 0441, 0445: For each test pattern point, the closest base pattern point may be selected as the matched point. The distance between the two points may be recorded as the correction distance (predetermined amount). The matched points and correction distances for all the test pattern points may be saved as a possible shape fitting Solution. For fitting shapes that may be rotated from one another (not aligned), first choosing a base pattern line for one of the input pattern lines. Next, the rotation to align the lines may be determined (predetermined direction). The input pattern may then be rotated to align to the base pattern].
Claim 8:
Keay teaches a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations [0033: a host computer system having a processor] comprising: 
receiving a first data set corresponding to a transaction request [0026, 0033: receiving, at a host computer system having a processor, a first data set related to a first financial transaction], wherein the first data set comprises  first location information corresponding to a first location within a location space [0026: each data set may include information such as a geographic location]; 
accessing a plurality of second data sets corresponding to a plurality of transactions [0026: receiving, at a host computer system having a processor, a plurality of data sets, where each data set relates to a financial transaction; 0033: receiving a second data set related to a second financial transaction; 0037: analyze a third data set related to a third financial transaction], wherein each one of the second data sets comprises second location information corresponding to a corresponding second location within the location space [0026: each data set may include information such as a geographic location];
Keay does not teach segmenting the location space into a plurality of location bins based at least on a location bin size, wherein each one of the plurality of location bins comprises one or more nodes; 
Bandyopadhyay teaches segmenting the location space into a plurality of location bins based at least on a location bin size, wherein each one of the plurality of location bins comprises one or more nodes [0307: mapping application may receive tracking data as input; 0285: tracking data may include GPS data, comprising latitude and longitude; 0357: drawing a minimum oriented bounding rectangle (minOBB) for a set of tracking points including an (x,y) 2D location. The bounding box (minOBB) of a group of points may typically be defined as the smallest orthogonal rectangle that completely contains the points; 0369: The methods to find the minOBB (teaches location space) may then be used to perform sequential polygonal segmentation to group the points sequentially into segments, such that the points in each segment are contained in a rectangle of width not more than a threshold, RECTANGLE MAXWIDTH 0357: defining a rectangle with top left corner (minX, minY), top right corner (maxX, minY), bottom left corner (minX, maxY), and bottom right corner (maxX, maXY). where minX, and minYare the minimum X andY coordinates for the group of points, and maxX, and maxY are the maximum X and Y coordinates for the group of points]; 
mapping the first data set to at least one of the one or more nodes using a mapping rule; mapping each one of the plurality  of the second data sets to at least one of the one or more nodes using the mapping rule [0318-0319: map building methods may include methods that can generate features and/or landmarks, and then use these features  to match and correct other sections of tracking data; 0322: GPS technologies with location inaccuracies, using the building features to match relatively accurate tracking data can help identify the less accurate tracking data, and predict the actual path taken using map-matching and map navigation]; 
determining that both the first data set and at least one of the plurality of second data sets are mapped to a particular node of the one or more nodes [0370: the segments that the path is divided into are rectangular segments called Polygonal Path Segments (PPSs). Each PPS comprises a list of tracking points and the minOBB of the points. Initialize a new PPS, currPPS, with the first tracking point, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraudulent transaction detection of Keay, with the location mapping of Bandyopadhyay, are both are related to analyzing data including location points. Bandyopadhyay’s teaching may improve Keay’s accuracy in identifying data sets that are similar by location.
Keay in view of Bandyopadhyay further teaches validating the first data set based on additional information associated with, but not included in, the at least one of the plurality of second data sets [Keay: 0044: adding information which may be useful for fraud checking purposes to the data sets, for example, in Fig. 6, additional information 420 fields have been added to data sets 410. In this example, a location 420 field and an agent name and affiliation 420K have been added (teaches additional information associated with, but not included in, the at least one of the plurality of second data sets); 0050: based on the comparison of datasets (teaches determining whether the first data set is validated based on the additional information), data set 410A and dataset 410E may be flagged as similar; 0054: if the match level is above a certain threshold, fraud processor may automatically determine that a given dataset is fraudulent]; and 
authorizing the transaction request in response to validating the first data set [Keay: 0054: network processor may take an action based on the notification of fraudulent activity, such as decline similar transactions].
Claim 9:
Keay in view of Bandyopadhyay teaches the system of claim 8, wherein the operations further comprise retrieving first additional information associated with the first data set, wherein the additional information associated with the at least one of the plurality of second data sets is second additional information, and wherein the validating the first data set comprises comparing the first additional information against the second additional information second data set [Keay: 0044: adding information which may be useful for fraud checking purposes to the data sets; 0050: based on the comparison of datasets, data set 410A and dataset 410E may be flagged as similar].
Claim 12:
Keay in view of Bandyopadhyay teaches the system of claim 8, wherein the operations further comprise iteratively adjusting the location bin size until both of the first data set and at least one of the plurality of second data sets are mapped to a same node using the mapping rule [Bandyopadhyay: 0370: the minOBB for the first point. This minOBB is also set as currOBB. For each new point, the minOBB may be calculated for the points in currCBB and the new point, to yield a new currCBB. If the currCBB has a width less than RECTANGLE MAXWIDTH, the current tracking point is added to currPPS, and minOBB of currPPS is updated to currOBB].
Claim 13:
Keay in view of Bandyopadhyay teaches the system of claim 8, wherein each one of the plurality of location bins comprises two or more nodes, and wherein each two adjacent location bins from the plurality of location bins are configured to share one or more nodes from the two or more nodes [Bandyopadhyay: Fig. 16].
Claim 14:
Keay in view of Bandyopadhyay teaches the system of claim 12, wherein the iteratively adjusting the location bin size comprises iteratively increasing the location bin size [Bandyopadhyay: [0370: Initialize a new PPS, currPPS, with the first tracking point, and the minOBB for the first point. This minOBB is also set as currOBB. For each new point (iteration), the minOBB may be calculated for the points in currCBB and the new point, to yield a new currCBB. If the currCBB has a width less than RECTANGLE MAXWIDTH, the current tracking point is added to currPPS, and minOBB of currPPS is updated to currOBB (with each new point that is added to the PPS, the minimum bounding rectangle is updated to a size that includes the new point)]].
Claim 15:
Keay in view of Bandyopadhyay teaches the system of claim 8, wherein the operations further comprise determining that the first location of the first data set is closest to the second location of the at least one of the plurality of second data sets based on the first data set and the at least one of the plurality of second data sets being mapped to the particular node [Bandyopadhyay: 0370: the segments that the path is divided into are rectangular segments called Polygonal Path Segments (PPSs). Each PPS comprises a list of tracking points and the minOBB of the points (teaches location bin size). Initialize a new PPS, currPPS, with the first tracking point, and the minOBB for the first point. This minOBB is also set as currOBB. For each new point (teaches iteration), the minOBB may be calculated for the points in currCBB and the new point, to yield a new currCBB. If the currCBB has a width less than RECTANGLE MAXWIDTH, the current tracking point is added to currPPS, and minOBB of currPPS is updated to currOBB (with each new point, the minimum bounding rectangle is updated to a size that includes the new point, all points that fall within the rectangle are associated with the four corners (nodes) of the rectangle)].
Claim 16:
Keay in view of Bandyopadhyay teaches the system of claim 8, wherein the operations further comprise: quantizing the second location information of the plurality of second data sets; and quantizing the first location information of the first data set, wherein the quantizing comprises one of a floor, a ceiling, or a rounding operation [Bandyopadhyay: 0318-0319: map building methods may include methods that can generate features and/or landmarks, and then use these features  to match and correct other sections of tracking data; 0322: GPS technologies with location inaccuracies, using the building features to match relatively accurate tracking data can help identify the less accurate tracking data, and predict the actual path taken using map-matching and map navigation].

Claims 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keay in view of Bandyopadhyay as applied to claims 1 and 8 and above, further in view of Helsper (US Publication No. 2006/0064374 A1).
Claim 10:
Keay in view of Bandyopadhyay teaches the system of claim 9.
Keay in view of Bandyopadhyay does not teach wherein the first additional information comprises a first Internet Protocol (IP) address and the second additional information comprises a second IP address, 
Helsper teaches wherein the first additional information comprises a first Internet Protocol (IP) address and the second additional information comprises a second IP address, and wherein the operations further comprise detecting a fraudulent IP address of the first data set based on a comparison of the first IP address with the second IP address [0030: When the Internet user performs an Internet based transaction, the behavior-tracking database 208 is Searched and geographic data along with an ISP and domain, which may also be stored with the unique identifier, is retrieved, if available. This information is then compared to the geographic data, ISP and domain information associated with a current IP address for the current pending Internet based transaction. The result of the comparison, an access behavior factor, is used to determine whether the current pending Internet based transaction is fraudulent].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keay and Bandyopadhyay with Helsper’s comparison of IP addresses in identifying fraudulent transactions. Keay and Helsper are both directed to fraud detection in transactions, and Keay’s comparison of IP addresses may serve as one of Keay’s comparison criteria in identifying fraudulent transactions.
Claim 11:
Keay in view of Bandyopadhyay teaches the system of claim 8.
Keay in view of Bandyopadhyay does not teach wherein the operations further comprise in response to the validating, merging the first data set into the plurality of second data sets.
Helsper teaches wherein the operations further comprise in response to the validating, merging the first data set into the plurality of second data sets [0030: When the Internet user performs an Internet based transaction, the behavior-tracking database 208 is Searched and geographic data along with an ISP and domain, which may also be stored with the unique identifier, is retrieved, if available. This information is then compared to the geographic data, ISP and domain information associated with a current IP address for the current pending Internet based transaction. The result of the comparison, an access behavior factor, is used to determine whether the current pending Internet based transaction is fraudulent. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keay and Bandyopadhyay with Helsper’s incorporation of new information into a current database, to aid in future comparisons needed by Keay to identify fraudulent transactions.
Claim 21:
Keay in view of Bandyopadhyay teaches the method of claim 4.
Keay in view of Bandyopadhyay does not teach wherein the first additional information comprises a first Internet Protocol (IP) address and the second additional information comprises a second IP address, and wherein the operations further comprise detecting a fraudulent IP address of the first data set based on a comparison of the first IP address with the second IP address.
Helsper teaches wherein the first additional information comprises a first Internet Protocol (IP) address and the second additional information comprises a second IP address, and wherein the operations further comprise detecting a fraudulent IP address of the first data set based on a comparison of the first IP address with the second IP address [0030: When the Internet user performs an Internet based transaction, the behavior-tracking database 208 is Searched and geographic data along with an ISP and domain, which may also be stored with the unique identifier, is retrieved, if available. This information is then compared to the geographic data, ISP and domain information associated with a current IP address for the current pending Internet based transaction. The result of the comparison, an access behavior factor, is used to determine whether the current pending Internet based transaction is fraudulent].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keay and Bandyopadhyay with Helsper’s comparison of IP addresses in identifying fraudulent transactions. Keay and Helsper are both directed to fraud detection in transactions, and Keay’s comparison of IP addresses may serve as one of Keay’s comparison criteria in identifying fraudulent transactions.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keay (US Publication No. 2008/0191007 A1), in view of Bandyopadhyay (US Publication No. 2013/0166195 A1) and Rinearson (US Publication No. 2012/0005209 A1).
Claim 17:
Keay teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations [0033: a host computer system having a processor] comprising: 
accessing a first data set corresponding to a transaction request [0026, 0033: receiving, at a host computer system having a processor, a first data set related to a first financial transaction], wherein the first data set comprises first location information corresponding to a first geographical location [0026: each data set may include information such as a geographic location]; 
accessing a plurality of second data sets corresponding to a plurality of transactions [0026: receiving, at a host computer system having a processor, a plurality of data sets, where each data set relates to a financial transaction; 0033: receiving a second data set related to a second financial transaction; 0037: analyze a third data set related to a third financial transaction], wherein each one of the plurality of second data sets comprises second location information corresponding to a corresponding second geographical location [0026: each data set may include information such as a geographic location]; 
determining a geographical area that encompasses the first geographical location and the second geographical locations [0048: (4) the locations 420J are relatively close (80202 may represent a Zip code being Denver, Colo., USA, and 80401 may represent a zip code being Golden, Colo., USA, a suburb of Denver)]; 
Keay does not teach segmenting the geographical area into a plurality of location bins based at least on a location bin size, wherein each one of the plurality of location bins comprises one or more nodes; determining two or more mapping rules configured to map each one of the first data set and the plurality of second data sets to at least one of the one or more nodes; determining, from the one or more nodes, a plurality of nodes that each comprises the first data set and at least one of the second data sets.
 segmenting the geographical area into a plurality of location bins based at least on a location bin size, wherein each one of the plurality of location bins comprises one or more nodes [0307: mapping application may receive tracking data as input; 0285: tracking data may include GPS data, comprising latitude and longitude; 0357: drawing a minimum oriented bounding rectangle (minOBB) for a set of tracking points including an (x,y) 2D location. The bounding box (minOBB) of a group of points may typically be defined as the smallest orthogonal rectangle that completely contains the points; 0369: The methods to find the minOBB (teaches location space) may then be used to perform sequential polygonal segmentation to group the points sequentially into segments, such that the points in each segment are contained in a rectangle of width not more than a threshold, RECTANGLE MAXWIDTH]; 
determining two or more mapping rules configured to map each one of the first data set and the plurality of second data sets to at least one of the one or more nodes [0318-0319: map building methods may include methods that can generate features and/or landmarks, and then use these features  to match and correct other sections of tracking data; 0322: GPS technologies with location inaccuracies, using the building features to match relatively accurate tracking data can help identify the less accurate tracking data, and predict the actual path taken using map-matching and map navigation];
determining, from the one or more nodes, a plurality of nodes that each comprises the first data set and at least one of the second data sets [0370: the segments that the path is divided into are rectangular segments called Polygonal Path Segments (PPSs). Each PPS comprises a list of tracking points and the minOBB of the points. Initialize a new PPS, currPPS, with the first tracking point, and the minOBB for the first point. This minOBB is also set as currOBB. For each new point, the minOBB may be calculated for the points in currCBB and the new point, to yield a new currCBB. If the currCBB has a width less than RECTANGLE MAXWIDTH, the current tracking point is added to currPPS, and minOBB of currPPS is updated to currOBB (with each new point, the minimum bounding rectangle is updated to a size that includes the new point, all points that fall within the rectangle are associated with the four corners (nodes) of the rectangle)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fraudulent transaction detection of Keay, with the location mapping of 
Keay in view of Bandyopadhyay does not teach determining a plurality of distances in the plurality of nodes, wherein each of the plurality of distances represents, for a corresponding node, a physical distance between the first geographical location and a corresponding second geographical location corresponding to the at least one of the second data sets of; determining, from the plurality of second data sets, a particular second data set that corresponds to a minimum of the plurality of distances.
Rinearson teaches determining a plurality of distances in the plurality of nodes, wherein each of the plurality of distances represents, for a corresponding node, a physical distance between the first geographical location and a corresponding second geographical location corresponding to the at least one of the second data sets of; determining, from the plurality of second data sets, a particular second data set that corresponds to a minimum of the plurality of distances [0195-0197: the location of each of the stories may be compared to the intersection criteria location, the stories may be ordered (or the “location1 score may be set) according to a “proximity1 metric. Stories may be ordered according to the proximity of the “center of the story location to the “center of the intersection criteria location. If a location is specified as a particular point or address, the “center1 is the particular point or address. The intersection criteria may include a region 811 having a center 812. Stories 801,802, and 803 may be ordered 813 (or location score assigned) based the proximity of each story location center to the center 812. The story 801 is most proximate to the center 812 and, as such, is ordered first].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the location monitoring and mapping of Bandyopadhyay with the proximity metric of Rinearson, as they are both directed to relating a set of location points. Bandyopadhyay may order a set of location points by their distance to a reference point, such as the initial point, using Rinearson’s method, to determine an order of the set of location points, and the most proximate point.
Keay in view of Bandyopadhyay and Rinearson further teaches determining whether the first data set is associated with a fraudulent transaction based on a comparison between the first data set and the particular second data set [Keay: 0044: adding information which may be useful for fraud checking purposes to the data sets, for example, in Fig. 6, additional information 420 fields have been ; and 
processing the transaction request based on the determining whether the first data set is associated with the fraudulent transaction [Keay: 0054: network processor may take an action based on the notification of fraudulent activity, such as decline similar transactions].
Claim 18:
Keay in view of Bandyopadhyay and Rinearson teaches the non-transitory machine-readable medium of claim 17, wherein each two adjacent location bins in the plurality of location bins share one or more nodes [Bandyopadhyay: Fig. 16].
Claim 19:
Keay in view of Bandyopadhyay and Rinearson teaches the non-transitory machine-readable medium of claim 17, wherein each of the first geographical location and the corresponding second geographical locations comprises a longitude and a latitude [Bandyopadhyay: 0285: tracking data may include GPS data, comprising latitude and longitude].
Claim 20:
Keay in view of Bandyopadhyay and Rinearson teaches the non-transitory machine-readable medium of claim 17, wherein the location space is one of a district in a city, one or more cities, one or more states in a country, one or more countries, one or more continents, or an entire globe [Bandyopadhyay: 0011: The invention may be adapted to locate, track, and/or monitor the status of personnel and/or assets in various indoor and outdoor locations or environments, in any number of various scenarios or applications, without limitation].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 2-3PM and 8-11PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY KIM/
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169